Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4-18 and 23-24 (dated 01/27/2022) are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 4-18 in part, drawn to an engineered nuclease … (a) an endonuclease comprising RuvC_III domain and an HNH domain; and ((b) an engineered guide ribonucleic acid … comprising (i) a guide ribonucleic acid …and (ii) a tracr ribonucleic acid … wherein said endonuclease comprises a sequence having at least 90% identity to SEQ ID NO: 421; classified in CPC: C12N9/22; C12N15/11; C12N15/113; C12N2800/80; C12N2310/531; C12N2310/20.
II. Claim 23, drawn to an engineered nuclease composition… (a) an endonuclease comprising RuvC_III domain having at least 90% identity to SEQ ID NO: 2242; and ((b) an engineered guide ribonucleic acid … comprising (i) a guide ribonucleic acid …and (ii) a ribonucleic acid sequence…; and (c) a target DNA sequence comprising a protospacer adjacent motif sequence comprising 5’-RGG-3, wherein R denotes A or G; classified in CPC: C12N9/22; C12N15/11; C12N15/113; C12N2800/80; C12N2310/531; C12N2310/20.
Group III: Claim 24, drawn to a method of modifying a target deoxyribonucleic acid… comprising: an engineered nuclease … (a) an endonuclease comprising RuvC_III domain and an HNH domain; and ((b) an engineered guide ribonucleic acid … comprising (i) a guide ribonucleic acid …and (ii) a tracr ribonucleic acid … wherein said  classified in CPC: C12N15/111; C12N2800/80
Election of Sequence
Claims 1 and 4-18  are directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, polynucleotide sequences …  have specific structure and activities (examiner has not made an attempt to list all the sequences). The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
 Applicant is required under 35 U.S.C. 121 and 372 to elect a specific combination from claims 5-6, 11 and 15 i.e., specific SEQ ID NOs: with the respective elected group for prosecution on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
Elect one sequence from the following claims:
 (1) Elect one sequence from SEQ ID NOs: 5476-5511 and SEQ ID NO: 5538 for claim 5; 
(2) Elect one sequence from SEQ ID NOs: 5512-5537 for claim 6; 
(3) Elect one sequence from SEQ ID NOs: 5597-5612 for claim 11; and 
(4) Elect one sequence from SEQ ID NOs: 1-1826 for claim 15. 
The inventions are distinct, each from the other because of the following reasons:
Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used 
The inventions are distinct, each from the other because of the following reasons: 
The DNA molecules of Groups’ I-II are distinct inventions because they are physically and functionally distinct chemical entities, each Group I-II comprise a chemically unrelated structure capable of separate manufacture, use and effect and are subject to separate manufacture and sale. The groups have acquired a separate status in the art and separate fields of search.
Invention I and the method of Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. § 806.05(h)).  In the instant case the product of Group I can be used to produce the encoded polypeptide or as a hybridization probe as opposed to the method of use in Group III.
	Invention of Group Il and method of Group Ill, are unrelated to each other. Inventions are unrelated if it can be shown that they are not disclosed as capable of use
together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the polynucleotide of Group Il is neither used nor made in the method of Group Ill. They are subject to separate 
Hence, the above inventions have acquired separate status in the art and separate fields of search.
The groups have acquired separate status in the art and separate fields of search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.


It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652